DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 is objected to because it recites “The system of claim 21”.  It seems that it should read “The system of claim 19”
Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dezuli et al. "CoStream: Co-construction of shared experiences through mobile live video sharing." 27th International BCS Human Computer Interaction Conference (HCI 2013) 27. 2013), hereinafter referred to as Dezuli, in view of Flores et al. (US 20150373306 A1), hereinafter referred to as Flores further in view of Laurentino et al. (US 20140320590 A1), hereinafter referred to as Laurentino.
Regarding claim 1, Dezuli discloses a method of capturing multiple data sets regarding a target from different perspectives (See abstract), comprising. 
soliciting, by the mobile device A, a mobile device B to provide a second data set of the target from a second perspective (See Fig. 9 - P1 asked P2 and P3 to stream;  pages 4 and 5, section 3.3; See 4.2 - CoStream uses Facebook to manage social relationships between users; page 5 -CoStream signalizes invitations through vibration);
providing, by the mobile device B, the second data set corresponding to the second perspective to at least one of the mobile device A and a server (See page 5 - start streaming the soccer match and CoStream is implemented as a client-server architecture; page 8 section 6.1 - record button; and FIG. 9 - they instantly recorded themselves and cheered with their friend; and page 4-5 – “users can then select a desired perspective by tapping onto the Thumbnail onto the thumbnail);
providing, by the mobile device B, the second data set corresponding to the second perspective to at least one of the mobile device A and a server (See page 5 - start streaming the soccer match and CoStream is implemented as a client-server architecture.; page 8 section 6.1 - record button; and FIG. 9 - they instantly recorded themselves and cheered with their friend.);
soliciting, by the mobile device B, a mobile device C provide a third data set from a third perspective (See Fig. 9 - P1 asked P2 and P3 to stream;  pages 4 and 5, section 3.3; See 4.2 - CoStream uses Facebook to manage social relationships between users; page 5 -CoStream signalizes invitations through vibration. Examiner notes that multiple users use the same system , CoStream, and therefore, the actions done by one user could be replicated by the others. For example, P1 and P2 soliciting P3);
providing, by the mobile device C, the third data set to at least one of the mobile device A, the mobile device B, or a server  (See page 5 - start streaming the soccer match and CoStream is implemented as a client-server architecture.; page 8 section 6.1 - record button; and FIG. 9 - they instantly recorded themselves and cheered with their friend. Examiner notes that multiple users use the same system , CoStream, and therefore, the actions done by one user could be replicated by the others, for example P3 providing P2);
Dezuli does not explicitly disclose identifying, by a mobile device A, a target 
gathering, by the mobile device A, a first data set of the target from a first perspective based on the identification of the target; nor
However, Flores from the same or similar endeavor of video streaming discloses identifying, by a mobile device A, a target; gathering, by the mobile device A, a first data set of the target from a first perspective based on the identification of the target (a particular sequence of related actions-of-interest may be captured as follows: (i) the user starts recording as the pitcher starts his windup (this event may be automatically initiated by detection the pitchers leg start to move off the mound and/or the pitchers arms start to move));
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings  disclosed by Dezuli to add the teachings of Flores as above, in order to automatically initiated a recording of an event based on the identification of the event (Flores, [0066]).
Moreover, Laurentino from the same or similar endeavor of video streaming discloses issuing, by the mobile device A and to at least one of the mobile device B or the mobile device C, an operating instruction based on the corresponding at least one of the second data set and the third data set. (See [0040]-[0043] - requests may be for the mobile device  to configure certain camera settings, to change a view on the mobile device's display so that the user may see what one or more of the cameras on the mobile device are viewing, and/or to change a view being transmitted to the system 130).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Dezuli and Flores to add the teachings of Laurentino as above, in order to capture a certain view of the insured object (Laurentino, [0040]).
Regarding claim 2, Dezuli, Flores and Laurentino disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Dezuli discloses method of claim 1, further comprising, prior to the soliciting by the mobile device A: providing, by the mobile device B and to the mobile device A, at least one of a location, availability, distance, orientation, or capability of the mobile device B (See section 3.3. page 4 - icons are oriented according to the direction of the camera; FIG. 4 CoStream provides an overview of the user’s current location)
wherein the step of soliciting by the mobile device A further comprises soliciting, by the mobile device A, the mobile device B to provide the second set of data of the target in the second perspective based on at least one of the location, availability, distance, orientation, or capability of the mobile device B (See page 5- select a desired perspective by tapping onto the thumbnail; see also FIG. 4).
Regarding claim 3, Dezuli, Flores and Laurentino disclose all the limitations of claim 2, and is analyzed as previously discussed with respect to that claim.
Furthermore, Dezuli discloses method of claim 2, wherein mobile device B provides the at least one of the location, availability, distance, orientation, or capability of the mobile device B to the at least one of the mobile device A or the server after receiving a broadcast from the mobile device A (See section 3.3. page 4 - icons are oriented according to the direction of the camera; FIG. 4 CoStream provides an overview of the user’s current location).
Regarding claim 4, Dezuli, Flores and Laurentino disclose all the limitations of claim 2, and is analyzed as previously discussed with respect to that claim.
Furthermore, Dezuli discloses method of claim 2, wherein mobile device B provides the at least one of the location, availability, distance, orientation, or capability of the mobile device B to the at least one of the mobile device A or the server before receiving a broadcast from the mobile device A (See section 3.3. page 4 - icons are oriented according to the direction of the camera; FIG. 4 CoStream provides an overview of the user’s current location)
Regarding claim 7, Dezuli, Flores and Laurentino disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Dezuli discloses the claimed invention except for wherein the server is internally located in at least one of mobile devices A, B, or C. It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to have a server located internally in at least one of mobile devices A, B, or C, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1983).  
Furthermore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to have a server located internally in at least one of mobile devices A, B, or C, since it was known in the art that to use a mobile device as a server as evidenced by (US 20130067026 A1, [0063]; US 20110289599 A1 [0050]; US 20110184825 A1, [0032]; US 20100131583 A1, [0024]; US 20090234950 A1, [0003]; and US 20090089166 A1 [0033]).
Regarding claim 8, Dezuli, Flores and Laurentino disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Dezuli discloses method of claim 1, further comprising, following the step of gathering the first data set of the target: executing, by the at least one of the mobile device A and the server, a delay of a predetermined amount of time prior to soliciting mobile device B (See Fig. 9 - P1 asked P2 and P3 to stream;  pages 4 and 5, section 3.3; See 4.2 - CoStream uses Facebook to manage social relationships between users; page 5 -CoStream signalizes invitations through vibration. Examiner notes that soliciting mobile device a can ask p2 to stream at any time).
Regarding claim 9, Dezuli, Flores and Laurentino disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Dezuli discloses method of claim 1, wherein the step of soliciting, by the mobile device A of the mobile device B comprises:
sending, by the mobile device A, a signal to mobile device B (See Fig. 9 - P1 asked P2 and P3 to stream;  pages 4 and 5, section 3.3; See 4.2 - CoStream uses Facebook to manage social relationships between users;);
receiving, by the mobile device A, information from mobile device B (See page 4 - start watching that stream); and
determining, by the mobile device A, that the mobile device B can provide the second data set of the target from its perspective based on the received information (See page 4 – icon decoration reveal whether a user is currently recording, watching or passive ).
Regarding claim 10, Dezuli, Flores and Laurentino disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
gathering, by the mobile device B, the second data set of the target in response to the solicitation (See page 5 - start streaming the soccer match and CoStream is implemented as a client-server architecture.; page 8 section 6.1 - record button; and FIG. 9 - they instantly recorded themselves and cheered with their friend.).
Dezuli does not explicitly disclose providing, by the mobile device A, recordation advice to the mobile device B while the mobile device B is gathering the second data set..
However, Laurentino from the same or similar endeavor of video streaming discloses providing, by the mobile device A, recordation advice to the mobile device B while the mobile device B is gathering the second data set (See [0040]-[0043] - requests may be for the mobile device  to configure certain camera settings, to change a view on the mobile device's display so that the user may see what one or more of the cameras on the mobile device are viewing, and/or to change a view being transmitted to the system 130).
The motivation for combining Dezuli, Flores and Laurentino has been discussed in connection with claim 1, above. 
Regarding claim 11, Dezuli, Flores and Laurentino disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Dezuli discloses method of claim 1, wherein the mobile device B is solicited before the mobile device C is solicited by a predetermined amount of time. (See Fig. 9 - P1 asked P2 and P3 to stream;  pages 4 and 5, section 3.3; See 4.2 - CoStream uses Facebook to manage social relationships between users; page 5 -CoStream signalizes invitations through vibration. Examiner notes that soliciting mobile device a can ask p3 to stream at any time).
Regarding claim 15, Dezuli, Flores and Laurentino disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
method of claim 1, wherein the step of issuing an operating instruction comprises at least one of: changing a sampling rate; changing a resolution; changing a transmission rate; issuing an overwrite protection order for at least a portion of captured data; changing in location; initiating a panning motion; or pointing in a different direction.
However, Laurentino from the same or similar endeavor of video streaming discloses method of claim 1, wherein the step of issuing an operating instruction comprises at least one of: changing a sampling rate; changing a resolution; changing a transmission rate; issuing an overwrite protection order for at least a portion of captured data; changing in location; initiating a panning motion; or pointing in a different direction (See [0040]-[0043] - requests may be for the mobile device  to configure certain camera settings, to change a view on the mobile device's display so that the user may see what one or more of the cameras on the mobile device are viewing, and/or to change a view being transmitted to the system 130).
The motivation for combining Dezuli, Flores and Laurentino has been discussed in connection with claim 1, above. 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dezuli, in view of Flores and Laurentino, and further in view of Walker (US 20150109450 A1), hereinafter referred to as Walker
Regarding claim 5, Dezuli, Flores and Laurentino disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim
Dezuli does not explicitly disclose method of claim 1, wherein mobile device B comprises a dash cam on a vehicle.
method of claim 1, wherein mobile device B comprises a dash cam on a vehicle (See [0065] - camera may be an internally-mounted camera).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Dezuli Flores and Laurentino to add the teachings of Walker as above, in order to utilize vehicles in the area being affected to get real time video streams of the major recording event such as if an accident or a collision is automatically detected (Walker, [0095] and [0066]).
Regarding claim 6, Dezuli, Flores and Laurentino disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim
Dezuli does not explicitly disclose method of claim 1, wherein mobile device B comprises a dash cam on a vehicle.
However, Walker from the same or similar endeavor of video streaming discloses method of claim 1, wherein the target comprises a vehicle accident (See [0066] - an event is detected by the present invention, such as if an accident or a collision is automatically detected).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Dezuli Flores and Laurentino to add the teachings of Walker as above, in order to utilize vehicles in the area being affected to get real time video streams of the major recording event such as if an accident or a collision is automatically detected (Walker, [0095] and [0066]).
Claims 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dezuli, in view of Flores and Laurentino, and further in view of Perez et al. (US 20120320013 A1), hereinafter referred to as Perez.
Regarding claim 12, Dezuli, Flores and Laurentino disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Dezuli does not explicitly disclose method of claim 1, further comprising stitching together, by the server, the first, second and third data sets.
However, Perez from the same or similar endeavor of video streaming discloses method of claim 1, further comprising stitching together, by the server, the first, second and third data sets (See ¶ [0024] - by Stitching together video images from a Sufficient number of capture devices)..
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings  disclosed by Dezuli Flores and Laurentino to add the teachings of Perez as above, in order to select to view the event from a continuum of perspectives in the three-dimensional representation (Perez, [0024]).
Regarding claim 13, Dezuli, Flores and Laurentino disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Dezuli does not explicitly disclose method of claim 1, further comprising allocating, by the server, of a payment of funds to at least one of the mobile devices A, B, and C for providing their data sets.
However, Flores from the same or similar endeavor of video streaming discloses method of claim 1, further comprising allocating, by the server, of a payment of funds to at least one of the mobile devices A, B, and C for providing their data sets (See ¶ [0028] - users may earn advertising revenue).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings  disclosed by Dezuli Flores and  (Perez, [0028]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dezuli, in view of Flores and Laurentino, and further in view of Bao, et al. "VUPoints: collaborative sensing and video recording through mobile phones.” Proceedings of the 1st ACM workshop on Networking, systems, and applications for mobile handhelds. ACM, 2009, hereinafter referred to as Bao
Regarding claim 14, Dezuli, Flores and Laurentino disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim
Dezuli does not explicitly disclose the method of claim 1, wherein the second and third perspectives are respectively captured by the mobile device B and the mobile device C at a future time and location specified by the mobile device A or the server.
	However, Bao from the same or similar endeavor of  video streaming discloses the method of claim 1, wherein the second and third perspectives are respectively captured by the mobile device B and the mobile device C at a future time and location specified by the mobile device A or the server. (See Page 8, FIG. 1 - the server prescribes a few phones at vantage locations to activate video-recording and “Once an event is identified, video-recording needs to be triggered”);
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Dezuli Flores and Laurentino to add the teachings of Bao as above, in order to add the teachings of Bao as above, in order to combine Short video-clips from different phones to produce the highlights of an occasion (Bao - Abstract)
Claim 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dezuli, in view of Flores and Laurentino, and further in view of Chandrayana (US 20140304395 A1), hereinafter referred to as Chandrayana.
Regarding claim 16, Dezuli, Flores and Laurentino disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim
Furthermore, Dezuli disclosed receiving, by at least one the mobile device B or the mobile device C, at least one additional solicitation (See Fig. 9 - P1 asked P2 and P3 to stream;  pages 4 and 5, section 3.3; See 4.2 - CoStream uses Facebook to manage social relationships between users; page 5 -CoStream signalizes invitations through vibration. Examiner notes that multiple users use the same system, CoStream, and therefore, the actions done by one user could be replicated by the others. For example, P1 and P2 soliciting P3)
Dezuli does not explicitly disclose resolving, by the at least one of the mobile device B or the mobile device C and via a priority scheme, a contention caused by the multiple received solicitations.
However, Chandrayana from the same or similar endeavor of streaming discloses resolving, by the at least one of the mobile device B or the mobile device C and via a priority scheme, a contention caused by the multiple received solicitations (See [0145] - priority scheme).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings  disclosed by Dezuli Flores and Laurentino to add the teachings of Chandrayana as above, in order to put in order the objects to be downloaded. (Chandrayana, [0145]).
Regarding claim 17, Dezuli, Flores and Laurentino disclose all the limitations of claim 16, and is analyzed as previously discussed with respect to that claim
Dezuli does not explicitly disclose method of claim 16, wherein the priority scheme comprises at least one of a device ID scheme, a queuing scheme, a sharing scheme, a block-and-monopoly scheme, or a smashing scheme.
However, Chandrayana from the same or similar endeavor of streaming discloses method of claim 16, wherein the priority scheme comprises at least one of a device ID scheme, a queuing scheme, a sharing scheme, a block-and-monopoly scheme, or a smashing scheme. (See [0145] - priority scheme is simply a random ordering of objects to be downloaded).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings  disclosed by Dezuli Flores and Laurentino to add the teachings of Chandrayana as above, in order to put in order the objects to be downloaded. (Chandrayana, [0145]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dezuli, in view of Flores and Laurentino, and further in view of Reis (US 20120143701 A1), hereinafter referred to as Reis.
Regarding claim 18, Dezuli, Flores and Laurentino disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Dezuli does not explicitly disclose limiting, by at least one of the mobile device A or the mobile device B, an amount of solicitations that can be sent by the respective at least one of the mobile device A or the mobile device B to a predetermined number of solicitations over a predetermined amount of time.
 limiting, by at least one of the mobile device A or the mobile device B, an amount of solicitations that can be sent by the respective at least one of the mobile device A or the mobile device B to a predetermined number of solicitations over a predetermined amount of time (See [0008] - limited number of requests in a time period).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Dezuli Flores and Laurentino to add the teachings of Reis as above, in order to evaluate one or more characteristics associated with the user to determine if the request should be granted (Reis, [0008]).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Dezuli, in view of Walker
Regarding claim 30, Dezuli, discloses all the limitations of claim 19, and is analyzed as previously discussed with respect to that claim
Dezuli does not explicitly disclose method of claim 19, wherein mobile device B comprises a dash cam on a vehicle.
However, Walker from the same or similar endeavor of video streaming discloses method of claim 1, wherein mobile device B comprises a dash cam on a vehicle (See [0065] - camera may be an internally-mounted camera).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Dezuli to add the teachings of Walker as above, in order to utilize vehicles in the area being affected to get real time video streams of the major recording event such as if an accident or a collision is automatically detected (Walker, [0095] and [0066]).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-29 and 31-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dezuli.
Regarding claim 19-29 and 31-40, Examiner submits that the functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102  and/or 35 U.S.C. 103  may be appropriate. See In re Translogic Technology, Inc., 504 F.3d 1249, 1258, 84 USPQ2d 1929, 1935-1936 (Fed. Cir. 2007)
Moreover, Examiner submits that, in Intel Corp. v. U.S. Int'l Trade Comm’n, 946 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991), the court has held that "programmable" claim language required only that the accused product could be programmed to perform the claimed  functionality, in Intel Corp. v. U.S. Int'l Trade Comm’n, 946 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991) (The court held that "programmable" claim language required only that the accused product could be programmed to perform the claimed functionality.)
Therefore, claims 19-29 and 31-40 only require a first mobile device a second mobile device, a third mobile device that are capable of performing the recited functions.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/FABIO S LIMA/Primary Examiner, Art Unit 2486